DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, “a vertical axis” in line 3 is indefinite since it is a double inclusion of the vertical axis which is previously recited in claim 1, line 6.  It is unclear if applicant intends to refer to the same axis or a different axis as that in claim 1. 
Claim Rejections - 35 USC § 103
Claims 1, 6, 7, and 12 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitla (US 3,381,312) in view of Nellessen, Jr. (US 5,485,973 hereinafter Nellessen) and Lang (US 5,027,450).
Regarding claim 1, Whitla discloses an apparatus for being mounted about a shower area (28) to be cleaned, the apparatus comprising: a nozzle head (fig. 5) for spraying cleaning fluid (104); a flexible conduit (42)  to which the nozzle head is attached and which is arranged to receive the cleaning fluid (via 92, 94, 104, 102, 100); and a winding mechanism (fig. 3, 4), including a coil holder for holding a coil (40) of the flexible conduit in a wound configuration about a vertical axis (see fig. 3) and a motor (50) for winding or unwinding the coil of the flexible conduit (fig. 4) about the vertical axis (fig. 3, annotated figure below); the coil holder being rotatable by the motor in one direction about the axis to unwind the coil from the holder and rotatable by the motor in the opposite direction to wind the coil  into the holder (col. 2, ln. 30-31, the motor 50 winds one direction to extend and the opposite direction to retract); the nozzle head having a first part (62) fixed to the flexible conduit and a second, rotatable part (60) arranged to rotate relative to the first part (see arrow in fig. 5), wherein when the apparatus is installed and the coil is unwound, the nozzle head is lowered from the winder mechanism (see fig. 1) and when the coil is wound, the nozzle head is raised up to the winder mechanism (col. 3, ln. 68-71; col. 4, ln. 6-16).
Whitla does not show that the coil holder is formed from an annular channel  and does not show a rotatable coil engagement portion including a guide part including a first radially extending portion and a second downwardly bent portion, the rotatable coil engagement portion being rotatable relative to the coil holder in first and second opposite directions to respectively wind and unwind the coil from the holder such that the flexible conduit extends vertically downwards from the guide part.  Attention is turned to Nellessen which teaches a similar flexible conduit storage apparatus having a winding mechanism (fig. 2) including an annular channel (16) which forms a coil holder for holding a coil of the conduit (14) in a wound configuration (fig. 2) about a vertical axis (40), a motor (49) for winding and unwinding the coil about the vertical axis; a rotatable (42)(col. 2, ln. 28-32) coil engagement portion (36, 50, 53, 55, 30) which includes a guide part (30) that receives a portion of the conduit therein from the annular channel (see pick up at 32), the guide part including a first portion that extends radially from the annular channel and a second portion bent downwardly from the first portion, whereby the flexible conduit extends therethrough (see annotated figure below), and the rotatable coil engagement portion being rotatable relative to the coil holder in one direction about the vertical axis by the motor of the winding mechanism to unwind the coil and rotatable in the opposite direction to wind the coil (24)(col. 2, ln. 28 - 32; col. 4, ln. 36-53), such that the conduit extends vertically downward form the guide part (see fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an annular channel and a relatively rotatable coil engagement portion including a guide part as claimed in the device of Whitla so that the nozzle and conduit can be effectively raised and lowered from the ceiling without the conduit tangling or twisting upon paying in or paying out. 
Whitla as modified does not explicitly show that the nozzle has a housing for housing the nozzle head in the raised position and that the flexible conduit leaves the housing in a position that does not laterally shift relative to other parts of the apparatus, instead showing that the nozzle retracts up to a hole in the ceiling (72).  Attention is turned to Lang which teaches a similar extendible and retractable nozzle system (10). There is a flexible conduit (33), a winding mechanism (26), a nozzle head (38), and a housing (16, 12).  The flexible conduit leaves the housing (abstract) in a position which does not laterally shift relative to other parts of the apparatus (note that the conduit 33 is held closely within sleeve portion 16 of the housing, therefore preventing its shifting relative to the winding mechanism or 12). When the coil is wound, the nozzle is brought back to the housing (fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a housing similar to that of Lang for the nozzle of Whitla in order to prevent the conduit from shifting undesirably and to prevent the nozzle from being retracted too far. 
Regarding claim 6, Whitla as modified shows all of the instant invention as discussed above, and Nellessen further show the rotatable engagement portion also comprises a conduit guide (32) for guiding the conduit from the holder.
Regarding claim 7, Whitla as modified shows all of the instant invention as discussed above, and Nellessen further shows that the rotatable coil engagement portion comprises ‘a coil support’ for the coil to rest on (see annotated figure below).  Note that inasmuch as applicant’s elected embodiment (illustrated in figures 19 and 20) shows a ‘coil support’ which is not the annular channel, so too does Nellessen. 
Regarding claim 12, Whitla also shows that the second, rotatable part of the nozzle head is arranged to rotate relative to the first part about a vertical axis when the apparatus is installed (see annotated figure below). 
Regarding claim 13, Whitla shows that the second, rotatable part of the nozzle head has at least one first outlet (64) positioned to cause the second, rotatable part to rotate relative to the first when pressurized cleaning fluid supplied to the nozzle head leaves the outlet (col. 2, ln. 35-41). 
Regarding claim 14, Whitla shows that the first outlet has a flow axis offset from a rotation axis of the second, rotatable part (see annotated figure below).
Regarding claim 15, Whitla also shows that the second, rotatable part of the nozzle head has a plurality of circumferentially spaced first outlets each with a flow axis disposed at an obtuse angle with respect to a radial direction (see annotated figure below).
Regarding claim 16, the second, rotatable part has at least one second outlet in a face distal to the first part (see annotated figure below). 


    PNG
    media_image1.png
    358
    525
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    549
    475
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    496
    551
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    432
    664
    media_image4.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Whitla, Nellessen, and Lang, as applied to claim 1, in view of  Sawade et al. (US 5,236,126 hereinafter Sawade). 
Regarding claim 17, Whitla shows all of the instant invention as discussed above, but does not show that the second rotatable part of the nozzle has a magnetic bearing in relation to the first. Attention is turned to Sawade which teaches a rotating nozzle assembly for cleaning (col. 18-20) having a second rotatable part (7, 16) and a first part (12) which have a magnetic bearing relative to one another (71, 72)(fig. 6b).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a magnetic bearing between the first and second parts of the nozzle of Whitla in order to dampen the rotational force so as to prevent the water jets from generating spray (col. 6, ln. 8-21) for more effective cleaning. 
Response to Arguments
Applicant’s arguments have been fully considered, but are moot since Nellessen is being used to teach that which is lacking in Whitla. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art of interest to the instant invention has been noted on a prior PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754